 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ROBERT A. GIBBS,                                   No. 2:18-cv-2707 KJM DB P
12                       Plaintiff,
13           v.                                          ORDER
14    CALIFORNIA FORENSIC MEDICAL
      GROUP, et al.,
15
                         Defendants.
16

17
            Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief
18
     under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided
19
     by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
20
            On July 3, 2019, the magistrate judge filed findings and recommendations, which were
21
     served on plaintiff and which contained notice to plaintiff that any objections to the findings and
22
     recommendations were to be filed within fourteen days. Plaintiff has not filed objections to the
23
     findings and recommendations.
24
                    The court presumes that any findings of fact are correct. See Orand v. United
25
     States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are
26
     reviewed de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations
27
     of law by the magistrate judge are reviewed de novo by both the district court and [the appellate]
28
                                                         1
 1   court . . . .”). Having reviewed the file, the court finds the findings and recommendations to be
 2   supported by the record and by the proper analysis.
 3          Accordingly, IT IS HEREBY ORDERED that:
 4          1. The findings and recommendations filed July 3, 2019, are adopted in full;
 5          2. This action is dismissed without prejudice; and
 6          3. The clerk of court is directed to close this case.
 7   DATED: November 13, 2019.
 8

 9
                                                         UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
